UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-116595 LEASE EQUITY APPRECIATION FUND II, L.P. (Exact name of registrant as specified in its charter) Delaware 20-1056194 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 South Poplar Street, Suite 101, Wilmington Delaware 19801 (Address of principal executive offices) (800) 819-5556 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesx No There is no public market for the Registrant’s securities. LEASE EQUITY APPRECIATION FUND II, L.P. INDEX TO ANNUAL REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM1. Financial Statements 3 Consolidated Balance Sheets – June 30, 2011 and December 31, 2010 (Unaudited) 3 Consolidated Statements of Operations – Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) 4 Consolidated Statement of Changes in Partners’ Deficit – Six Months Ended June 30, 2011 (Unaudited) 5 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Financial Statements – June 30, 2011 (Unaudited) 7 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM3. Quantitative and Qualitative Disclosures about Market Risk 26 ITEM4. Controls and Procedures 27 PART II OTHER INFORMATION ITEM6. Exhibits 28 SIGNATURES 29 2 Index PART1. FINANCIAL INFORMATION ITEM I – FINANCIAL STATEMENTS LEASE EQUITY APPRECIATION FUND II, L.P. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands) (Unaudited) June 30, December 31, ASSETS Cash $ $ Restricted cash Accounts receivable 28 65 Investment in leases and loans, net Deferred financing costs, net Other assets Total assets $ $ LIABILITIES AND PARTNERS’ DEFICIT Liabilities: Debt $ $ Note payable - related party Accounts payable and accrued expenses Other liabilities Derivative liabilities, at fair value Due to affiliate Total liabilities Commitments and contingencies (Note 11) Partners’ Deficit: General partner ) ) Limited partners ) ) Accumulated other comprehensive loss ) ) Total partners’ deficit ) ) Total liabilities and partners' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Index LEASE EQUITY APPRECIATION FUND II, L.P. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except unit and per unit data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: Interest on equipment financings $ Rental income Gains/(losses) on sale of equipment and lease dispositions, net 41 ) ) Other income Expenses: Interest expense Loss on derivative activities - - Interest expense - related party Depreciation on operating leases Provision for credit losses General and administrative expenses Administrative expenses reimbursed to affiliate Management fees to affiliate - ) - ) Net loss $ ) $ ) $ ) $ ) Net loss allocated to limited partners $ ) $ ) $ ) $ ) Weighted average number of limited partner units outstanding during the period Net loss per weighted average limited partner unit $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 Index LEASE EQUITY APPRECIATION FUND II, L.P. AND SUBSIDIARIES Consolidated Statement of Changes in Partners’ Deficit (In thousands, except unit data) (Unaudited) Accumulated General Other Total Partner Limited Partners Comprehensive Partners’ Comprehensive Amount Units Amount (Loss) Income Deficit (Loss) Income Balance, January 1, 2011 $ ) $ ) $ ) $ ) Cash distributions (6 ) - ) - ) Net loss ) - ) - ) $ ) Amortization of net loss on financial derivatives - - - Balance, June 30, 2011 $ ) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of this consolidated financial statement. 5 Index LEASE EQUITY APPRECIATION FUND II, L.P. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operatingactivities: Losses on sales of equipment and lease dispositions, net Depreciation on operating leases Provision for credit losses Amortization of deferred financing costs Net gain on derivative activities ) ) Changes in operating assets and liabilities: Accounts receivable 37 9 Other assets Accounts payable and accrued expenses, notes payable, and other liabilities ) Due to affiliate ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of leases and loans - ) Proceeds from leases and loans Security deposits returned ) ) Net cash provided by investing activities Cash flows from financing activities: Borrowings of debt - Repayment of debt ) ) Borrowings - note payable - related party - Repayments - note payable - related party (4
